 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     JOSHUA DAVIS BLAND,                           Case No. 1:19-cv-00702-DAD-EPG (PC)
10
                   Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
11                                                 RECOMMENDING THAT ALL CLAIMS
           v.                                      BE DISMISSED, EXCEPT FOR
12                                                 PLAINTIFF’S CLAIM AGAINST
     M. FLORES, et al.,                            DEFENDANTS M. FLORES AND M.
13                                                 STANE FOR DELIBERATE
                    Defendants.                    INDIFFERENCE TO SERIOUS RISK OF
14                                                 HARM IN VIOLATION OF THE EIGHTH
                                                   AMENDMENT; AGAINST M. FLORES
15                                                 FOR HARASSMENT IN VIOLATION OF
                                                   THE EIGHTH AMENDMENT; AND
16                                                 AGAINST M. FLORES AND M. STANE
                                                   FOR CONSPIRACY
17
                                                   (ECF NOS. 11, 13)
18
                                                   OBJECTIONS, IF ANY, DUE WITHIN
19                                                 FOURTEEN DAYS
20

21          Plaintiff, Joshua Davis Bland, is a state prisoner proceeding pro se and in forma
22   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
23          Plaintiff filed the complaint commencing this action in Kern County Superior Court on
24   August 3, 2018. Defendants removed the action to federal court on May 20, 2019. (ECF No. 1.)
25   The Court screened Plaintiff’s complaint. (ECF No. 11.) The Court found that Plaintiff’s
26   complaint “states cognizable claims for Eighth Amendment deliberate indifference to serious
27   risk of harm against M. Flores and M. Stane; for Eighth Amendment harassment against M.
28   Flores; and for conspiracy against M. Flores and M. Stane.” (Id. at 19.) The Court also found

                                                      1
 1   that Plaintiff failed to state any other cognizable claim against any other defendant. (Id.)
 2          The Court allowed Plaintiff to choose between proceeding only on the claim(s) found
 3   cognizable by the Court in the screening order, amending the complaint, or standing on the
 4   complaint subject to the Court issuing findings and recommendations to a district judge
 5   consistent with the screening order. (Id. at 19-20.) On August 30, 2019, Plaintiff notified the
 6   Court that he is willing to proceed only on the claim found cognizable by the screening order.
 7   (ECF No. 13.) Although Plaintiff indicated in his notice that he voluntarily dismisses all other
 8   named defendants, the Court, out of an abundance of caution, issues this Findings and
 9   Recommendations.
10          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
11   August 8, 2019 (ECF No. 11), and because Plaintiff has notified the Court that he is willing to
12   proceed only on his claims against Defendants M. Flores and M. Stane for deliberate
13   indifference to serious risk of harm in violation of the Eighth Amendment; against Defendant
14   M. Flores for harassment in violation of the Eighth Amendment; and against Defendants M.
15   Flores and M. Stane for conspiracy (ECF No. 13),
16          IT IS HEREBY RECOMMENDED that all claims be dismissed, except for Plaintiff’s
17   claims against Defendants M. Flores and M. Stane for deliberate indifference to serious risk of
18   harm in violation of the Eighth Amendment; against Defendant M. Flores for harassment in
19   violation of the Eighth Amendment; and against Defendants M. Flores and M. Stane for
20   conspiracy.
21          These findings and recommendations are submitted to the United States district judge
22   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
23   (14) days after being served with these findings and recommendations, Plaintiff may file written
24   objections with the Court. The document should be captioned “Objections to Magistrate Judge=s
25   Findings and Recommendations.”
26   \\\
27   \\\
28   \\\

                                                      2
 1          Plaintiff is advised that failure to file objections within the specified time may result in
 2   the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing
 3   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     September 4, 2019                             /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     3
